DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yeoh et al. (US 2018/0061121, hereinafter “Yeoh”).
With respect to claim 2 (New), Yeoh teaches a method comprising:

converting each respective image pixel from a first data format to a second data format that is compatible for display by the display, wherein each respective image pixel is converted as the respective image pixel is received without any portion of the first frame of virtual content being buffered (Yeoh: Para. [0079], [0111], continuously transforming using a (continuous time warp) CTW method on sub-sections of the image data, as the image data is being streamed from the external hardware to the display device);
storing each respective image pixel that has been converted into the second data format in one of a plurality of pixel cells of the display, wherein at least a first pixel is stored in a pixel cell of the display while a second pixel is being converted into the second data format (Yeoh: Para. [0086], when using sequential/scanning displays, the output image may be output line by line, where each line may be individually warped so that the final output image that the user perceives is warped in the desired manner); and
causing the display to present the image pixels stored in the plurality of pixel cells of the display (Yeoh: Para. [0120], the generated data 346, 348 is time warped image data which is then sent to the display device 350 to be transformed into photons 358 emitted toward the viewer's eyes).

.
Allowable Subject Matter
Claims 3-8, 10-15 and 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN EARLES whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday - Thursday at 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BRYAN EARLES/Primary Examiner, Art Unit 2625